Citation Nr: 1454642	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to September 13, 2012, and in excess of 70 percent from September 13, 2012.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to May 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, dated February 2012 and March 2013.  The February 2012 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent, effective February 22, 2011.  Subsequently, an April 2012 rating decision assigned a rating of 50 percent effective February 22, 2011.  The March 2013 rating decision assigned a rating of 70 percent, effective September 13, 2012, for the PTSD and denied entitlement to service connection for a TDIU.

The Board notes that the Veteran's substantive appeal received in September 2012 was timely because it was received within one year of the date of mailing of the notification of the determination being appealed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The determination being appealed is the February 2012 rating decision that assigned an initial rating of 30 percent.  Thus, the Board has characterized the issue on appeal as a staged initial rating, as noted on the title page.

In November 2012, the Veteran submitted a statement in which he discussed, among other things, a prior denial for service connection for a back disability.  See Statement in Support of Claim received in November 2012.  In December 2012, VA contacted the Veteran to determine whether the Veteran intended the November 2012 statement to be a claim to reopen the denial of service connection for a back disability.  The Veteran indicated that he did not intend the statement to be such a claim.  See Report of General Information dated December 2012.  Therefore, the Board finds that the Veteran's November 2012 statements do not constitute a claim to reopen the issue of entitlement to service connection for a back disability, and no further action need be taken on the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2013 rating decision and a May 2014 supplemental statement of the case both list in their respective "Evidence" sections, "VA CT healthcare system electronic archived medical records dated April 2011 through March 2013."  The record currently contains VA treatment records from VA Connecticut Healthcare System dated only through January 2013.  Thus, it appears that there are available VA treatment records dated from February 2013 through March 2013 that have not been associated with the record.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The case must therefore be remanded so updated VA treatment records, to include from the VA Connecticut Healthcare System for dates February 2013 through the present, may be obtained and associated with the record.  The Veteran should also be afforded the opportunity to identify any outstanding private treatment records so that they may also be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers not currently in the record.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Request all VA treatment records, to include from VA Connecticut Healthcare System for dates February 2013 through the present, and associate the records with the record.

3.  Undertake any other development deemed warranted in light of the expanded record, to include obtaining any necessary VA examinations and opinions.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



